DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heat treatment of the step (e)" in line 2.  There is no the heat treatment of the step (e) in claims 1 and 5, and thus there is no insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the photocuring in the step (d)" in line 2.  There is no photocuring in step (d) in claim 1, and thus there is no insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Seung et al. (KR20160064030)
Seung et al. teach a substrate for displays, comprising a first patterned spacer upon a lower substrate (paragraph 0010), an adhesive layer thereon, and an upper substrate laminated on the adhesive layer (paragraphs 0010-0011).  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seung et al. (KR20160064030) in view of Eichner (KR20160110334)
With respect to claims 1 and 3, Seung et al. teach a method for bonding substrates, comprising: 
inkjet-printing a first photocurable adhesive ink on the lower substrate to form a pattern (paragraph 0010); 
photocuring the pattern to form a spacer on the lower substrate; 

laminating the upper substrate and the lower substrate, wherein each of the upper and lower substrates, wherein the upper and lower substrates may comprise of glass or film (paragraphs 0010-0011).  
Seung et al. do not specifically teach irradiating the adhesive layer with light before lamination with the upper substrate (paragraph 0049). It would have been obvious to one of ordinary skill in the art, such as Eichner, to teach applying a UV-curable coupling agent onto a substrate, where the coupling agent is only partially cured before lamination to a second substrate (claim 1; paragraphs 0021 and 0036) in order to improve stability of substrate adhesion.
With respect to claims 2 and 7, Seung et al. in view of Eichner teach that the substrates are selected from the group consisting of a transparent substrate of glass or film (Seung: paragraph 0011; Eichner: paragraph 0033).
With respect to claims 4 and 6, although not specifically addressed, the claimed ranges would have been the result of routine experimentation by a person having ordinary skill because light intensity and time are known parameters affecting adhesive strength in bonding operations (MPEP § 2144). Eichner further teaches that the temperature field can preferably be controlled over time, which can change during the curing process. The thinner the layer, the shorter the time required for curing can be (Eichner: paragraph 0015).

With respect to claim 8, Seung et al. in view of Eichner teach the thickness of the adhesive layer is set at 10 µm (Seung: paragraph 0045).  
With respect to claims 9 and 10, Seung et al. in view of Eichner teach photocuring to form a spacer and using a photocurable adhesive ink that is an ultraviolet (UV) curing ink (Seung: paragraphs 0010 and 0054).  
With respect to claim 11, Seung et al. in view of Eichner teach photocuring by9International Application No.:PCT/KR2017/012568Docket No.: LGCHEM 3.3F-1676 irradiating the pattern with ultraviolet (UV)  light for 5 seconds to 500 seconds at an intensity of 50 mW/cm2 to 500 mW/cm2 (Seung: paragraph 0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745